DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 as filed 05/11/2020 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 17 recites the phrase “the composition according to claim 8”, which is unclear because a “composition” is not recited in claim 8.  There is insufficient antecedent basis for the limitation “the composition according to claim 8” in claim 17.  Claims 18 and 19 are included in the rejection as they depend from claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1).
With respect to the compounds of instant claims 1-9, Hatakeyama et al. discloses polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The compounds may be according to formula (1) and more specifically, to the following formula (2):

    PNG
    media_image1.png
    238
    310
    media_image1.png
    Greyscale
 (see par. 24).
Each R1 to R11 may be hydrogen, aryl, heteroaryl, or diarylamino (see par. 29).  Y1 may be selected as B (see par. 26).  In the formula, X1 and X2 may each be selected as N-R where R may be an aryl group (see par. 27).  In par. 56, R is further described as an aryl, which may be substituted (see par. 56, 71, 68).   The following group is specifically shown as a known aryl substituted by aryl group (although the group is not shown on a nitrogen in an example): 

    PNG
    media_image2.png
    139
    119
    media_image2.png
    Greyscale
(see group shown within 1-97 on pg. 24 and group within 1-247, pg. 33).
While Hatakeyama et al. does not show an example formula (2) compound where Y1 is selected as boron, X1 and X2 are both N-R where R is selected as an aryl substituted by aryl group 
    PNG
    media_image2.png
    139
    119
    media_image2.png
    Greyscale
, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a Hatakeyama et al. formula (2) compound having the selected groups, because the groups are defined by Hatakeyama et al. for forming a suitable formula (2) compound.  One would expect to achieve a functional formula (2) compound for use in an electroluminescent device within the disclosure of Hatakeyama with a predictable result and a reasonable expectation of success.
	Further note that the compound 1-401 is exemplified on page 37:

    PNG
    media_image3.png
    119
    301
    media_image3.png
    Greyscale

The compound comprises phenyl group corresponding to R (of a N-R group per X1 and X2) and Hatakeyama clearly teaches R may be substituted by aryl as discussed above. The compound 1-401 that is further substituted is the same as a claimed instant Formula I.
	With respect to a composition of claim 10 and a device of claims 11-13 and 15-19, the Hatakeyama formula (1) compounds are used in a light emitting layer of an electroluminescent device structure (see par. 116) and a light emitting layer may include a host material and a dopant material (see par. 117) (See also par. 264, 270-278).
	With respect to claim 14, the formula (1) material may be the emitter of a light emitting layer (see par. 116 and Table 1, pg. 179).
With respect to the method of claim 20, layers may be formed by vapor deposition methods or solution methods such as spin coating (see par. 261).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirai, Hiroki, et al. "One‐Step Borylation of 1, 3‐Diaryloxybenzenes Towards Efficient Materials for Organic Light‐Emitting Diodes." Angewandte Chemie International Edition 54.46 (2015): 13581-13585.

Hirai, Masato, et al. "Structurally constrained boron-, nitrogen-, silicon-, and phosphorus-centered polycyclic π-conjugated systems." Chemical reviews 119.14 (2019): 8291-8331.

Kondo, Yasuhiro, et al. "Narrowband deep-blue organic light-emitting diode featuring an organoboron-based emitter." Nature Photonics 13.10 (2019): 678-682.

The references are directed to boron-containing derivatives that are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786